FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT Commission file number: 000-525-33 HANGOVER JOES HOLDING CORPORATION (Exact name of the registrant as specified in its charter) Colorado 20-8097439 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) 2 N. Cascade Avenue, Suite 1400 Colorado Springs, CO 80903 (Address of principal executive offices) 719-265-5821 Telephone number, including Area code ACCREDITED MEMBERS HOLDING CORPORATION (Former name or former address if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filero Accelerated filero Non-acceleratedfilero Smaller reporting Company x There were 120,322,628 shares of the issuer's common stock, par value $0.001, outstanding as of August 14, 2012. HANGOVER JOE’S HOLDING CORPORATION (FORMERLY ACCREDITED MEMBERS HOLDING CORPORATION) QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JUNE 30, 2012 CONTENTS PART I – Financial Information Page Item 1.Financial Statements 2 Condensed consolidated financial statements (unaudited): Balance sheets 2 Statements of operations and comprehensive loss 3 Statement of changes in equity(deficit) 4 Statements of cash flows 5 Notes to unaudited consolidated financial statements 6 – 26 Item 2. Management’s Discussion and Analysis 27 Item 3.Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 34 PART II – Other Information Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 5.Other Information 35 Item 6. Exhibits 35 HANGOVER JOE’S HOLDING CORPORATION (FORMERLY ACCREDITED MEMBERS HOLDING CORPORATION) CONSOLIDATED BALANCE SHEETS June 30, December 31, Assets (Unaudited) Current assets: Cash $ $ Accounts receivable, net Related party receivable, net Prepaid expenses and other Investment in marketable securities Investment in debt securities Total current assets Property and equipment, net Intangible asset Cost investments Investment in marketable securities Investment in debt securities Investment in warrants, including related party warrants of $30,641 at June 30, 2012 and $15,000 at December 31, 2011 Deposits and other assets Total assets $ $ Liabilities Current liabilities: Accounts payable $ $ Related party payable Accrued expenses Deferred revenue Total current liabilities Notes payable: Related parties Other Deferred rent liability Derivative liability Total liabilities Equity (Deficit) Preferred stock; $0.10 par value; authorized shares - 10,000,000 Series A; authorized shares - 425,000 Series A; issued and outstanding shares - 89,168 (2012) and 385,143 (2011) Common stock; $0.001 par value; Authorized shares - 100,000,000 Issued and outstanding shares - 38,107,801 and 36,807,801 (2012) and 35,746,531 and 34,446,531 (2011) Additional paid-in capital Other comprehensive income Accumulated deficit ) ) Total AMHC shareholders' equity (deficit) ) Noncontrolling interest ) ) Total equity (deficit) ) Total liabilities and equity (deficit) $ $ See notes to unaudited condensed consolidated financial statements. 2 HANGOVER JOE’S HOLDING CORPORATION (FORMERLY ACCREDITED MEMBERS HOLDING CORPORATION) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three months ended Six months ended June 30, June 30, Revenue, net: Investment and management services $ Management services - related party - - Premium meat products - Total net revenue Cost of revenue: Investment and management services Management services - related party - - Premium meat products - Total cost of revenue Gross profit Operating expenses: General and administrative Selling and marketing Total operating expenses Operatingincome (loss) Other income (expense): Interest expense: Related parties ) Other ) Gain on derivative liability - - (Loss) Gain on value of warrants ) ) ) Impairment of marketable securities - ) - ) Gain on sale of marketable securities, net Other income, net 7 ) Net income (loss) $ $ ) $ ) $ ) Net income (loss) attributable to noncontrolling interest $
